330 S.W.3d 871 (2011)
Kevin HAMMERSCHMIDT, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94419.
Missouri Court of Appeals, Eastern District, Division Five.
February 8, 2011.
Mark A. Grothoff, Columbia, MO, for Movant/Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
Kevin Hammerschmidt (Movant) appeals from the judgment overruling his Rule 29.15 post-conviction motion following an evidentiary hearing. Movant sought to vacate his conviction for attempted theft of anhydrous ammonia, in violation of Section 570.030.4, RSMo 2000, for which he was sentenced to fifteen-years' imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).